Exhibit 10.2

SECOND AMENDMENT TO THE

AMENDED AND RESTATED WILSON BANK AND TRUST EXECUTIVE SALARY

CONTINUATION AGREEMENT

WHEREAS, Wilson Bank and Trust (the “Bank”) and H. Elmer Richerson, (the
“Executive”) previously entered into the Amended and Restated Wilson Bank and
Trust Executive Salary Continuation Agreement (the “Agreement”), originally
effective as of March 30, 1995; and

WHEREAS, the Agreement is designed to provide retirement benefits (the
“Benefits”) to the Executive upon certain enumerated events, payable out of the
Bank’s general assets; and

WHEREAS, the Bank and the Executive amended the Agreement on January 1, 2009, to
make changes required by Section 409A of the Internal Revenue Code of 1986, as
amended; and

WHEREAS, the Bank and the Executive further amended the Agreement to (i) clarify
the payment of benefits thereunder following the Executive’s disability and
(ii) freeze the accrual of Benefits under the Agreement as of October 1, 2012;
and

WHEREAS, the Bank and the Executive have agreed to further amend the Agreement
to extend the period of benefit payments regarding the Executive’s Retirement
following age 65 under the Agreement and executed Amendments as of September 26,
2016.

NOW, THEREFORE, effective September 26, 2016, the Bank and the Executive hereby
amend the Agreement to add a new Section 27, which shall read as follows:

27. Notwithstanding any other provision of this Agreement, in the event that
(i) benefits become payable under Sections 3(a) and 4(a) of the Agreement and
any Amendments thereto, (ii) if such benefits have been paid for a total of One
Hundred Eighty (180) payments (the “Original Payment Period”), as provided in
Section 4(a) hereunder, and (iii) the Executive is currently living at the end
of the Original Payment Period, then such benefit payments shall continue beyond
the Original Payment Period for the remainder of the Executive’s life. Such



--------------------------------------------------------------------------------

extension of accrued benefits will be paid in accordance with the terms of
Sections 3(a) and 4(a) of the Agreement and any Amendments thereto in a manner
consistent therewith and with Section 409A of the Code. Notwithstanding the
foregoing, the continuation of payments under this Agreement past the Original
Payment Period and for the remainder of the Executive’s life shall not effect
the time and form of payment of any amounts already accrued under the Agreement
or any other arrangement. The Bank and Executive both acknowledge that the
continuation of benefits hereunder past the Original Payment Period is a new and
separate benefit and such benefit shall only be paid following the Original
Payment Period if the Executive is alive at such time.

IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Amendment and consent to the changes contained herein. Both
parties have caused this Second Amendment to the Amended and Restated Wilson
Bank and Trust Executive Salary Continuation Agreement to be executed this 26th
day of September, 2016, effective September 26, 2016.

 

      WILSON BANK AND TRUST       Lebanon, Tennessee Witness:  

/s/ Christy Norton

    By:  

/s/ Randall Clemons

      Title:   CEO Witness:  

/s/ Lisa Pominski

   

/s/ H. Elmer Richerson

      H. Elmer Richerson

 

2